 



Exhibit 10.3

 

STOCK OPTION AGREEMENT

 

Name of Optionee: Andres Espineira     No. of Option Shares (“Option Shares”):
6,000,000     Option Exercise Price per Share (the “Exercise Price”): $0.20    
Grant Date: November 1, 2015     Expiration Date: Ten years after the Grant Date

 

Relating to that certain Consulting Agreement (“Consulting Agreement”) entered
into between LIFELOGGER TECHNOLOGIES CORP:, a Nevada corporation located at
11380 Prosperity Farms Rd., Palm Beach Gardens, FL, 33410 (the “Company”) and
Andres Espineira (the “Consultant” or “Optionee”) as of the Grant Date set forth
above, the Company hereby grants to Consultant consistent with the terms of a
Consulting Agreement, the option (the “Stock Option”) to purchase on or prior to
the Expiration Date specified above all or part of the number of shares of
common stock, par value $0.001 per share (the “Common Stock”), of the Company
specified above (the “Option Shares”) at the Option Exercise Price per share
specified above (the “Exercise Price”), subject to the terms and conditions set
forth herein.

 

1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Company to accelerate the exercisability
schedule hereunder, this Stock Option shall be exercisable with respect to the
following number of Option Shares on the dates indicated so long as the
Consultant or the Optionee remains in service to the Company as a consultant or
employee on such dates or as otherwise provided for in Section 3 below:

 

Incremental Number of
Option Shares Exercisable  Exercisability Date      2,000,000 (33 1/3%)  12
Months after the Grant Date      2,000,000 (33 1/3%)  24 Months after the Grant
Date      2,000,000s (33 1/3%)  36 Months after the Grant Date

 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date except as
provided for in Section 3 below.

 

2. Manner of Exercise.

 

(a)The Optionee may exercise the Stock Option only in the following manner: from
time to time on or prior to the Expiration Date of the Stock Option, the
Optionee may give written notice to the Company of his election to purchase some
or all of the Option Shares purchasable at the time of such notice. This notice
shall specify the number of Option Shares to be purchased.

 

- 1 -

 

 

(b) Payment of the purchase price for the Option Shares may be made by one or
more of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Company; (ii) through the delivery (or attestation
to the ownership) of shares of Common Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Company; (iii)
by the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the option
purchase price, provided that in the event the Optionee chooses to pay the
option purchase price as so provided, the Optionee and the broker shall comply
with such procedures and enter into such agreements of indemnity and other
agreements as the Company shall prescribe as a condition of such payment
procedure; (iv) by a “net exercise” arrangement pursuant to which the Company
will reduce the number of shares of Stock issuable upon exercise by the largest
whole number of shares with a fair market value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above. Payment instruments will be received subject to collection.

 

(c) The transfer to the Optionee on the records of the Company or of the
transfer agent of the Option Shares will be contingent upon (i) the Company’s
receipt from the Optionee of the full purchase price for the Option Shares, as
set forth above, (ii) the fulfillment of any other requirements contained herein
or in the Plan or in any other agreement or provision of laws, and (iii) the
receipt by the Company of any agreement, statement or other evidence that the
Company may require to satisfy itself that the issuance of Common Stock to be
purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Common Stock will be in compliance with
applicable laws and regulations. In the event the Optionee chooses to pay the
purchase price by previously-owned shares of Common Stock through the
attestation method, the number of shares of Common Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.

 

(d) The shares of Common Stock purchased upon exercise of this Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Company with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Company as to such compliance shall be final and binding on the Optionee.
The Optionee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares of Common Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Common Stock.

 

(e) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

 

(f) Notwithstanding any other provision hereof, no portion of this Stock Option
shall be exercisable after the Expiration Date hereof.

 

3. Termination as Consultant. If the Consultant or Optionee ceases to be a
consultant to the Company for any reason (the “Separation of Service”), any
portion of this Stock Option outstanding on such date may be exercised, to the
extent exercisable on the date the Optionee ceased to provide services, for a
period of six months from the date of Separation of Service (the “Tail Option
Exercise Period”) or until the Expiration Date, if earlier provided however, if
(i) the Consultant or Optionee has been a consultant to the Company for the full
40 month term of the Consulting Agreement, (ii) the Consulting Agreement is
terminated by Consultant for cause or (iii) the Consulting Agreement is
terminated by the Company without Cause as defined in the Consulting Agreement,
the Tail Option Exercise Period shall be extended until twelve months from the
date of Separation of Service. Any portion of this Stock Option that is not
exercisable within the Tail Option Exercise Period shall terminate effective as
of the end of such period and be of no further force or effect.

 

- 2 -

 

 

4. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

 

5. No Obligation to Continue as a Consultant or Service Provider. This Stock
Option does not confer upon the Consultant or the Optionee any rights with
respect to continuance as a consultant or other service provider to the Company.

 

6. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

 

7. Data Privacy Consent. In order to administer this Agreement and to implement
or structure future equity grants, the Company, its subsidiaries and affiliates
and certain agents thereof (together, the “Relevant Companies”) may process any
and all personal or professional data, including but not limited to Social
Security or other identification number, home address and telephone number, date
of birth and other information that is necessary or desirable for the
administration of the Plan and/or this Agreement (the “Relevant Information”).
By entering into this Agreement, the Optionee (i) authorizes the Company to
collect, process, register and transfer to the Relevant Companies all Relevant
Information; (ii) waives any privacy rights the Optionee may have with respect
to the Relevant Information; (iii) authorizes the Relevant Companies to store
and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

 

8. Arbitration. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida. Any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to: (i)
this Agreement (including any renewals, extensions or modifications); or (ii)
any document related to this Agreement (collectively a “Claim”), shall be
settled by binding arbitration administered by the American Arbitration
Association under its Employment Arbitration Rules and Mediation Procedures and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The parties acknowledge that this Agreement
evidences a transaction involving interstate commerce. The Federal Arbitration
Act (Title 9, U.S. Code) shall govern the interpretation, enforcement, and
proceedings pursuant to the arbitration clause in this Agreement. The
arbitration shall be administered by the AAA and conducted, unless otherwise
required by law, in Palm Beach County, Florida. By agreeing to binding
arbitration, the parties irrevocably and voluntarily waive any right they may
have to a trial by jury in respect of any Claim. THE PARTIES AGREE AND
UNDERSTAND THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE
RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW.

 

9. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 

- 3 -

 

 

 

COMPANY:

LIFELOGGER TECHNOLOGIES CORP.

        By: /s/ Stewart Garner   Title: Chief Executive Officer

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee is acceptable.

 

Dated: November 10, 2015   /s/ Andres Espineira       Optionee’s Signature      
      Optionee’s name and address:

 



- 4 -

 

